Appeal by employer and its insurance carrier from a decision of the Workmen’s Compensation Board which determined that claimant suffered an occupational disease which was causally related to his employment. Claimant’s duties in his employment required him to push a hand truck carrying fifty-gallon barrels of paste across a concrete floor. The evidence indicates that claimant suffered from a pre-existing susceptibility to pes planus third degree bilateral with metatarsalgia, commonly known as “fiat feet”. The nature of claimant’s work and the extra pressure exerted upon his feet aggravated the condition and caused it to become painful. The principal contention of appellants is that even though the work produced the pain it did not produce the condition, and therefore may not be considered an occupational disease. There is medical testimony, however, that the physical condition, aside from pain, was aggravated by the nature of claimant’s work. The decision of the board that claimant is suffering from an occupational disease contracted due to the nature of his employment, is sustained by the evidence. (Matter of Vines v. Lazar Motors, 277 App. Div. 1083.) Decision unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.